

Exhibit 10.16
SEVERANCE AGREEMENT AND RELEASE


THIS AGREEMENT is made and entered into by and between THE MANITOWOC COMPANY,
INC., with its principal office at 2400 South 44th Street, Manitowoc, Wisconsin
(“the Company”) and Michael J. Kachmer (“Employee”).


RECITALS


A.    Employee has decided to resign his employment and all offices with the
Company, including Senior Vice President, The Manitowoc Company, Inc. and
President of Manitowoc Foodservice; and


B.    Employee and the Company have agreed to a severance package including a
release of all claims.


AGREEMENT


IN CONSIDERATION of the foregoing, the parties agree as follows:


1.    Resignation. Employee resigns his employment and all offices and
directorships with the Company and its affiliates and his employment, offices
and directorships terminate effective immediately on April 3, 2013 (the
“Termination Date”). Employee’s Contingent Employment Agreement with the Company
is terminated effective immediately upon execution of this Agreement. Employee
agrees that he will not apply for employment with the Company or any of its
related entities at any time in the future, and Employee waives any right he may
have to be employed by the Company and any of its related entities at any time
in the future.


2.    Benefits. As consideration for the execution of this Agreement, compliance
with the terms of the Agreement, and waiver of the legal rights set forth
herein, Employee will receive the following:


(a)    Effective seven (7) calendar days after Employee executes this Agreement,
and subject to adjustment as provided below, the Company agrees to pay Employee
Four Hundred Eighty-Five Thousand Dollars ($485,000.00) in biweekly payments of
Eighteen Thousand Six Hundred Fifty-Three and 85/100 Dollars ($18,653.85) each,
for twenty six (26) two-week periods (the “Severance Pay Period”), provided that
the initial payment and final payment may be a greater or lesser amount so as to
conform with the company’s regular biweekly payroll period. This amount will be
paid on the Company’s regular biweekly payroll period and is subject to any and
all applicable federal and state withholdings. In the event Employee obtains
other employment before the end of the Severance Pay Period, Employee shall
immediately notify the Company of such employment in writing. The Company’s
payments to Employee under this paragraph will be reduced by the amount of
compensation earned by Employee from Employee’s new employer(s) up to and
through the completion of the Severance Pay Period regardless of when such
amount was paid. Employee expressly agrees that failure to immediately advise
Company of Employee’s new employment shall

Page 1 of 10





--------------------------------------------------------------------------------



constitute a material breach of this Agreement, and Employee will forfeit all
amounts paid or that otherwise would be paid by the Company under this
subparagraph from the date of his new employment until the end of the Severance
Pay Period. Employee shall immediately repay to the Company all amounts paid by
the Company applicable to the period commencing on the date of his new
employment through the end of the Severance Pay Period. Notwithstanding such
forfeiture, the remaining provisions of this agreement shall remain in full
force and effect. Employee agrees to furnish promptly to the Company all
documentation required and/or reasonably requested by the Company to
substantiate his new employment and all compensation and rights under his new
employment.


(b)    The Company will continue to provide Employee with group health insurance
coverage and dental reimbursement through April 30, 2013, at which time all such
coverage will be terminated and applicable COBRA coverage will be made available
to Employee. The available coverage is the same coverage which is available for
all non-represented employees of the Company. Beginning May 1, 2013, Employee
understands that Employee is eligible to elect continued health and/or dental
insurance coverage under COBRA. If Employee elects continued coverage under
COBRA, the Company agrees to reimburse Employee for 80% of the monthly COBRA
cost upon receipt of proof of payment from May 1, 2013 through the end of the
Severance Pay Period. Employee understands it is Employee’s sole obligation to
make these COBRA payments on a monthly basis in order to continue Employee’s
health or dental insurance benefits and that failure by Employee to make these
payments timely will result in cessation of benefits. If Employee obtains other
employment prior to the end of the Severance Pay Period which offers any of such
insurance coverage, the Company’s obligation to reimburse Employee for COBRA
payments will be terminated. Employee agrees to furnish promptly to the Company
all documentation required and/or reasonably requested by the Company regarding
subsequent benefit eligibility.


(c)    Employee will receive payment for any unused 2013 vacation allowance.
This will be paid out in a lump sum within thirty (30) days of Employee
executing this Agreement, subject to federal and state withholdings.


(d)    Employee will be entitled to receive any vested retirement plan benefits
that Employee has accrued through the Termination Date. For purposes of this
provision, a retirement plan shall mean any retirement plan of the Company
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Such benefits shall be calculated and paid in accordance with the
terms of such plan(s).


(e)    The Company will provide outplacement services for a period of twelve
(12) months through an outplacement service selected by the Company.


3.    Equity Compensation.  In accordance with the terms of The Manitowoc
Company, Inc. 2003 Incentive Stock and Awards Plan (“Plan”), the individual
award agreements between Employee and Company and subsequent action by the
Company's Compensation Committee:


(a)    Employee shall be granted one additional year of vesting service toward
his non-vested stock options (both incentive stock options (“ISOs”) and
non-qualified stock options

Page 2 of 10





--------------------------------------------------------------------------------



(“NQSOs”)) and shall be entitled to a December 31, 2013 distribution of the
remaining performance shares (“RSUs”) awarded in 2011, but previously withheld.


(b) Employee shall forfeit any and all right and interest in the following
awards immediately upon termination: (i) all non-vested ISOs and NQSOs (after
consideration of the additional year of vesting service noted above); (ii) all
performance shares (“RSUs”) granted after 2011; and (iii) all restricted stock
awards (“RSAs”) which remain subject to any unsatisfied restriction, performance
requirement or measurement period.


(c)    Employee will have twelve (12) months from the Termination Date to
exercise vested and currently exercisable ISOs and NQSOs. Because the Company
has extended the original exercise period from six (6) months to twelve (12)
months, any ISO not exercised within three (3) months of the Termination Date
will be treated as an NQSO. Any ISOs or NQSOs not exercised within twelve (12)
months of the Termination Date will be forfeited.


(d)    The parties agree that the following schedule represents Employee’s
outstanding equity grants by type and date, as of the date of this Agreement:


AWARD DATE
AWARD TYPE
AWARD PRICE
AWARD AMOUNT
NUMBER VESTED
EXERCISABLE FOR 12 MONTHS
FORFEIT ON TERMINATION
02/27/2007
ISO
$29.5150
13,552
13,552
13,552
0
02/15/2008
ISO
$39.1300
2,555
2,555
2,555
0
 
 
 
 
 
 
 
02/27/2007
NQSO
$29.5150
36,448
36,448
36,448
0
02/15/2008
NQSO
$39.1300
10,445
10,445
10,445
0
02/24/2009
NQSO
$4.4100
92,600
92,600
92,600
0
02/11/2010
NQSO
$11.3500
101,000
75,750
75,750
25,250
02/14/2011
NQSO
$19.7800
80,600
60,450
60,450
20,150
02/28/2012
NQSO
$16.2800
58,900
29,450
29,450
29,450
02/26/2013
NQSO
$18.1400
38,700
9,675
9,675
29,025
 
 
 
 
 
TO BE TRANSFERRED ON 12/31/2013
 
02/14/2011
RSU
N/A
3,359
2,519
840
0
02/14/2011
RSU
N/A
36,800
27,600
9,200
0
02/28/2012
RSU
N/A
28,800
0
N/A
28,800
02/26/2013
RSU
N/A
29,100
0
N/A
29,100
 
 
 
 
 
 
 



4.    No Other Obligations. Employee acknowledges and agrees that aside from
Paragraphs 2 and 3, there are no other amounts, obligations or benefits due
Employee by the Company. Further, Employee acknowledges and agrees that Employee
is not eligible for any separation or termination benefit other than as set
forth herein and Employee acknowledges that Employee’s right to any benefit or
payment authorized under this Agreement is conditioned upon: (a) Employee’s
execution of the Agreement; (b) Employee not revoking the Agreement as described

Page 3 of 10





--------------------------------------------------------------------------------



in Paragraph 17 of the Agreement; and (c) Employee’s compliance with all
obligations ascribed to Employee under this Agreement.


5.    Employment Reference. The Company agrees that all inquiries to the Company
regarding Employee’s employment shall be directed and responded to by the Senior
Vice President of Human Resources & Administration. Said response shall
reference only Employee’s dates of employment, positions held, and an agreed
upon summary of Employee’s performance and reasons for departure from the
Company (a copy of which is attached to this Agreement). Employee may list Tom
Musial and/or Glen Tellock as references who, if called upon by a prospective
employer of Employee, will provide a recommendation consistent with the terms
set forth in this paragraph. In the event that additional references are needed,
Tom Musial and/or Glen Tellock shall select director(s), officer(s), and/or
Employee’s former staff who shall provide a recommendation consistent with the
terms set forth in this paragraph. In order to ensure compliance with this
paragraph, any and all reference and/or recommendations shall be presented to
and approved by the Senior Vice President of Human Resources & Administration
prior to their release.


6.    Non-Disclosure of Confidential Information. Employee agrees that a duty to
protect the Company’s (and its affiliates’) confidential information is imposed
upon Employee by law. Confidential information of the Company and its affiliates
includes, but is not limited to, trade secrets, design documents, copyright
material, inventions, technology, processes, marketing data, business
strategies, financial information and records, product information (including,
without limitation, any product designs, specifications, capabilities, drawings,
diagrams, blueprints, models and similar items), customer and prospective
customer lists, supplier and vendor lists, product pricing formulas,
personnel-related information including employee compensation information,
software and similar information, in any form (whether oral, electronic,
written, graphic or other printed form or obtained from access to or observation
of the Company’s (and/or any affiliate’s) facilities or operations), which is
not generally known by or readily available to the public at the time of
disclosure. In addition, and without limiting the duties imposed by law,
Employee agrees for the two (2) years following Employee’s termination of
employment not to disclose to a third party or use, directly or indirectly, any
confidential information of the Company, except as required by law or with the
express written consent of the Company. Employee agrees that, in the event any
person or entity seeks to legally compel Employee to disclose any such
confidential information of the Company, Employee shall provide the Company with
prompt written notice so that the Company may, in its sole discretion, seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. In any event, Employee agrees to furnish only that
portion of the confidential information of the Company which is legally required
to be disclosed and will exercise Employee’s best efforts to obtain commercially
reasonable assurances that confidential treatment shall be accorded to such
confidential information of the Company. The parties also acknowledge that
certain of the Company’s confidential information is a “trade secret” as that
term is defined in Sec. 134.90(1)(c) of the Wisconsin Uniform Trade Secrets Act
and that Employee agrees that Employee shall never disclose to a third party or
use any trade secrets of the Company. The parties agree that nothing in this
Agreement shall be construed to limit or negate the common law of torts or trade
secrets where it provides the Company with broader protection than that provided
herein. Employee acknowledges that all original works of authorship made

Page 4 of 10





--------------------------------------------------------------------------------



within the scope of Employee’s employment and which are protectable by copyright
are “works made for hire” as that term is defined in the United States Copyright
Act (17 USCA §101).


7.    Return of Company Property. Any Company property over which Employee has
any control, is in Employee’s possession or which was in Employee’s possession
or was otherwise entrusted to Employee for use in Employee’s employment must and
will be turned over and must remain on Company premises immediately on the
Termination Date. Any Company property over which the Employee has any control,
was in the Employee’s possession or which was otherwise entrusted to Employee
that is not on Company premises as of the Termination Date will be returned to
the Company as soon as possible following the Termination Date. Employee agrees
to provide all codes, passwords, usernames, or other identification or
information necessary to access any of the Company’s computer files, e-mail
accounts, or voicemail systems and agrees to cooperate with the Company in an
effort to transfer any files, data, systems, or other information to the Company
or its designated agent or employee. Employee agrees that, as of the date of
Employee’s termination, Employee will not access or attempt to access any
computer, e-mail, voicemail, or other system of the Company. Employee agrees
that any breach of any aspect of this paragraph shall entitle the Company to any
and all relief provided for under Paragraph 10 of this Agreement, including
immediate cessation of any severance payments and benefits under this Agreement
and the return of any severance payments previously made to Employee.


8.    Post-Employment Restrictions. The parties understand and agree that the
Company’s relationship with its customers is one of the most valuable assets of
the Company. These relationships and the goodwill that the Company has developed
with its customers are crucial to the Company’s present and future success. The
parties agree that the Company’s customer contacts and relations are established
and maintained at great expense and that Employee, by virtue of employment with
the Company, has had unique and extensive exposure to and personal contact
directly with the Company’s customers.
  
The parties further agree that the Company’s clients with whom Employee had
direct or indirect contact are a small percentage of the total number of
organizations and associations who are clients or potential clients for
companies offering the same or similar services and products offered by the
Company. Further, the parties agree that the terms and conditions of the
following restrictive covenants are reasonable and necessary for the protection
of the Company’s business, trade secrets and confidential information and to
prevent damage or loss to the Company as a result of action taken by Employee.
Employee acknowledges that the post-employment restrictions contained in this
Agreement are reasonable and do not inhibit the free flow of trade or business.
Employee acknowledges that Employee could continue to actively pursue Employee’s
career and earn sufficient compensation in the same or similar business without
breaching any of the restrictions contained in this Agreement. Therefore, the
parties agree as follows:


(a)    Employee agrees that, for a period of two (2) years following the
Termination Date, Employee will not, directly or indirectly, individually or as
an employee, agent, partner, shareholder, consultant, or in any other capacity,
canvass, contact, solicit or accept any of the Company’s customers with whom
Employee had direct or indirect contact during the two (2) year period preceding
Employee’s termination for the purpose of providing services

Page 5 of 10





--------------------------------------------------------------------------------



or products that are substantially similar to the services or products which the
Company provides to said customers. It is understood and agreed that the fluid
customer list limitation contemplated by the parties closely approximates the
area of the Company’s vulnerability to unfair competition by Employee and does
not deprive Employee of legitimate competitive opportunities to which Employee
is entitled.


(b)    Employee further agrees that, for a period of two (2) years following the
Termination Date, Employee will not interfere with or attempt to impair the
relationship between the Company and any of its employees by attempting,
directly or indirectly, to solicit, entice, or otherwise induce any employee to
terminate his/her association with the Company to accept employment with a
competitor of the Company. The term “solicit, entice or induce” includes, but is
not limited to, the following: (i) initiating communications with an employee of
the Company relating to possible employment with a competitor of the Company;
(ii) offering bonuses or additional compensation to encourage employees of the
Company to terminate their employment to accept employment with a competitor of
the Company; (iii) referring employees of the Company to personnel or agents
employed or engaged by competitors of the Company; or (iv) referring personnel
or agents employed or engaged by competitors of the Company to employees of the
Company. This restriction does not prevent Employee’s future employer from
hiring any Company employees without Employee’s involvement.


(c)    Employee further agrees that, for a period of two (2) years following the
Termination Date, Employee will not interfere with or attempt to impair the
relationship between the Company and any of its employees by attempting,
directly or indirectly, to solicit, entice, or otherwise induce any employee to
terminate his/her association with the Company to accept employment with any
entity with which Employee is an employee, officer, agent, independent
contractor, consultant, and/or representative (the “Entity”). For purposes of
this subparagraph, Entity shall include any affiliates of the Entity. The term
“solicit, entice or induce” includes, but is not limited to, the following: (i)
initiating communications with an employee of the Company relating to possible
employment with the Entity; (ii) offering bonuses or additional compensation to
encourage employees of the Company to terminate their employment to accept
employment with the Entity; (iii) referring employees of the Company to
personnel or agents employed or engaged by the Entity; or (iv) referring
personnel or agents employed or engaged by the Entity to employees of the
Company. This restriction does not prevent Employee’s future employer from
hiring any Company employees without Employee’s involvement.


Employee agrees that any breach of any aspect of this paragraph will entitle the
Company to any and all relief provided for under Paragraph 9, including
immediate cessation of any severance payments and benefits under this Agreement
and the return of any severance payments previously made to Employee.




9.    Enforcement. Employee acknowledges that an irreparable injury will result
to the Company and its business in the event of a breach of any of the covenants
or obligations of Employee

Page 6 of 10





--------------------------------------------------------------------------------



contained in this Agreement. Employee also acknowledges and agrees that the
damages or injuries which the Company may sustain as a result of such a breach
are difficult to ascertain and money damages alone would not be an adequate
remedy to the Company. Employee therefore agrees that if a controversy arises
concerning the rights or obligations of a party under this Agreement or Employee
breaches any of the covenants or obligations contained in this Agreement, the
Company shall be entitled to any injunctive, or other, relief necessary to
enforce, prevent or restrain any violation of the provisions of this Agreement
(without posting a bond or other security). Such relief, however, shall be
cumulative and non-exclusive and shall be in addition to any other right or
remedy to which the Company may be entitled. Employee also agrees that any
breach by Employee of Employee’s obligations enumerated in this Agreement shall
entitle the Company to the return of any severance payment or any other benefit
paid, or received by Employee, hereunder, and reimbursement of any and all
attorneys fees incurred in enforcing this Agreement or taking action against
Employee for breach of this Agreement.


10.    Confidentiality of Agreement. Employee agrees that the existence of this
Agreement and the terms and contents of this Agreement shall be kept
confidential and shall not be disclosed in any way, directly or indirectly, to
any other person or entity. The terms of this paragraph shall not apply to
disclosures to immediate family, disclosures compelled by judicial process,
disclosures to taxing authorities required by law or consultations with
attorneys, accountants or governmental agencies as necessary to implement the
terms of this Agreement.


11.    Release. Employee, for and in consideration of the terms of this
Agreement, does hereby for Employee, and for Employee’s heirs, personal
representatives and assigns, fully and forever release and discharge the
Company, the officers, employees, and/or agents of the Company, the members of
the board of directors of the Company, and the Company’s benefit plans and its
fiduciaries, from any and all claims, demands, damages, actions, rights of
action, both known and unknown, costs, loss of wages, expenses, compensation,
and any other relief, on account of, or in any way growing out of any events
relating to Employee’s employment and/or termination from employment with the
Company. This release includes (but is not limited to) any rights or claims that
Employee may have under the Age Discrimination in Employment Act of 1967, which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964 (as amended by the Civil Rights Act of 1991), which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Americans with Disabilities Act, which prohibits discrimination in
employment based on disability; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; or any other federal, state or local laws
or regulations prohibiting employment discrimination. This also includes a
release of any claims for wrongful discharge arising from the separation of
Employee’s employment and any claims under any severance plan of the Company.
This release includes both claims that Employee knows about and those which
Employee may not know about. Except as set forth in Paragraphs 2 and 3 of this
Agreement, this release also acts as a waiver and release of any rights Employee
has to any benefits under the Company’s retirement or other benefit plans.
Further, this release does not waive or release any rights or claims that
Employee may have under the Age Discrimination in Employment Act which arise
after the effective date of this Agreement. Employee agrees that nothing in this
Agreement is to be construed as an admission of liability or wrongdoing of any
sort by the Company in the negotiation or execution of this Agreement.

Page 7 of 10





--------------------------------------------------------------------------------





12.    ADEA Waiver. Employee, without limiting the foregoing release,
specifically agrees and represents that Employee is waiving and releasing all
claims arising under the Age Discrimination in Employment Act of 1967, that in
exchange for the waiver and release of those claims, Employee is receiving
consideration in addition to anything of value to which Employee is already
entitled, that Employee is not waiving any claims or rights that may arise after
the effective date of this Agreement, and that Employee has been advised to
consult with an attorney of Employee’s choice prior to executing this Agreement
regarding the content of the Agreement and the legal rights waived hereunder.


13.    Hold Harmless. Employee further agrees that the consideration paid
hereunder is in full and final compromise of all claims known or unknown that
Employee may have against the Company as of the effective date of this
Agreement. Employee agrees not to file suit, or initiate a proceeding, claim or
charge or cause any other suit, proceeding, claim or charge to be filed by any
other person or entity on Employee’s behalf, against the Company related to any
events concerning Employee’s employment or termination from employment with the
Company. If Employee breaches this Agreement by filing a lawsuit based on claims
that Employee has released, Employee will pay for all costs incurred by the
Company, including reasonable attorneys’ fees, in defending against Employee’s
claim.


14.    Noninterference Clause. Notwithstanding the above, nothing in this
Agreement shall interfere with Employee’s right to file a charge, cooperate or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission and/or the State of Wisconsin Department of Workforce
Development, or any other federal or state regulatory or law enforcement agency.
However, the consideration provided to Employee in this Agreement shall be the
sole relief provided to Employee for the claims that are released by Employee
herein and Employee will not be entitled to recover and agrees to waive any
monetary benefits or recovery against Company in connection with any such claim,
charge or proceeding without regard to who has brought such complaint or charge.


15.    Non-Disparagement. Employee agrees that Employee will not make any
statements regarding the Company, either now or at any time in the future,
concerning Employee’s employment with the Company or termination from employment
which could reasonably be viewed as disparaging or in any way reflecting
negatively on the reputation of the Company unless otherwise required by law.
Likewise, the Company agrees that no officer of the Company or agent of the
Company acting at the express direction of an officer of the Company will make
any statements regarding Employee, either now or at any time in the future,
concerning Employee’s employment with the Company or termination from employment
which could reasonable be viewed as disparaging or in any way reflecting
negatively on the reputation of the Employee unless otherwise required by law.
The Parties understand and mutually agree that, prior to any action being
brought for breach of this paragraph, the alleged disparaging remark and the
identity of the person making the alleged disparaging remark shall be identified
and presented to the Party who allegedly breached this provision and said Party
shall be given the opportunity to rescind and/or retract the alleged statement,
or otherwise cure the alleged breach.



Page 8 of 10





--------------------------------------------------------------------------------



16.    Consideration Period. Employee will have twenty-one (21) calendar days
from the date Employee receives this Agreement to consider its terms and decide
whether to sign it. This period is designed to allow Employee time to consult
with an attorney, or anyone else whose advice Employee may need or want. The
execution of this Agreement prior to the expiration of the twenty-one (21)
calendar day period does not negate the fact that Employee had the full
twenty-one (21) calendar day period for consideration of this Agreement. If this
Agreement is not signed by Employee prior to the conclusion of the twenty-one
(21) calendar day period, the Company’s offer to Employee, as contained in this
Agreement, shall expire.


17.    Revocation Period. After signing this Agreement, Employee will have seven
(7) calendar days to revoke it. Any revocation should be in writing and
delivered to Mr. Thomas G. Musial, Sr. Vice President Human Resources and
Administration, The Manitowoc Company, Inc., 2400 South 44th Street, P.O. Box
66, Manitowoc, Wisconsin 54221-0066, by no later than the end of the seventh
(7th) calendar day of the revocation period. Employee understands and agrees
that, should Employee exercise this right of revocation, Employee will not be
entitled to any payment or consideration under this Agreement.


18.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payments or benefits due hereunder comply with the provisions
of Code Section 409A. This Agreement shall be administered by the Company in a
manner consistent with this intent, and any provision that would cause this
Agreement to fail to satisfy Code Section 409A shall have no force or effect
until amended to comply with Code Section 409A (which amendment may be
retroactive to the extent permitted by Code Section 409A).


19.    Governing Law. The parties agree that the construction and interpretation
of this Agreement shall be governed by the laws of the State of Wisconsin.


20.    Severability. The parties understand and agree that the provisions of
this Agreement shall be deemed severable, and the invalidity or unenforceability
of any one or more of the provisions of the clauses shall not affect the
validity or enforceability of the other provisions or clauses hereof.


21.    No Waiver. The parties agree that this Agreement shall not be deemed or
construed to have been modified, amended, rescinded, canceled or waived in whole
or in part, unless the parties agree in writing. To prevent adverse tax
consequences, the parties agree that they will not modify the payment schedule
set forth in Paragraph 2(a) above.   


22.     Entire Agreement. This Agreement represents the full and final agreement
between Employee and the Company, superseding any oral, written or other
agreement between the parties concerning Employee’s employment with the Company
and termination therefrom.


23.    IN ENTERING INTO THIS AGREEMENT, EACH PARTY EXPRESSLY STATES THAT IT HAS
READ AND FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT, THAT THIS AGREEMENT HAS
BEEN FULLY EXPLAINED TO SUCH PARTY BY ITS RESPECTIVE ATTORNEY, AGENT, OR
REPRESENTATIVE, THAT THE PARTY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF ITS
OWN FREE

Page 9 of 10





--------------------------------------------------------------------------------



WILL AND THAT THE PARTY UNDERSTANDS THAT THIS AGREEMENT CONSTITUTES A FULL,
FINAL AND BINDING SETTLEMENT OF THE MATTERS COVERED BY THIS AGREEMENT. EACH
PARTY FURTHER STATES THAT ITS WILLINGNESS TO ENTER INTO THIS AGREEMENT WAS NOT
INDUCED BY, OR BASED UPON, ANY REPRESENTATION BY ANY OTHER PARTY HERETO, OR ITS
AGENTS OR EMPLOYEES, WHICH IS NOT CONTAINED IN THIS AGREEMENT. VALUABLE LEGAL
RIGHTS ARE WAIVED HEREUNDER.




ACCEPTED BY:


THE MANITOWOC COMPANY, INC.






By:                        
Michael J. Kachmer
Thomas G. Musial, Senior Vice President Human Resources and Administration







Date: _______________________________        Date:
_______________________________

Page 10 of 10



